2004 Executive Stock Incentive Plan
Performance-Based Restricted Stock Unit Award
One-Year Performance Period

Reynolds and Reynolds (Canada) Limited (the “Company”), hereby awards to
Recipient this Performance-Based Restricted Stock Unit (the “Unit”) effective as
of the Award Date. This award is subject to all of the terms and conditions of
this Unit and The Reynolds and Reynolds Company 2004 Executive Stock Incentive
Plan (the “Plan”). Unless otherwise specified, capitalized terms shall have the
meanings specified in the Plan. The terms and conditions of the Plan are
incorporated by reference and govern except to the extent that this Unit
provides otherwise.

Recipient Name:

Award Date:

Vest Date:

Award Number:

Award Shares:

Shares of The Reynolds and Reynolds Company (“Award Shares”) subject to current
Performance-Based Restricted Stock Unit (“Current Units”)

Future

Award Shares:

Shares of The Reynolds and Reynolds Company (“Future Award Shares”) subject to
future Performance-Based Restricted Stock Unit (“Future Units”)

By accepting this Unit, Recipient acknowledges receipt of a copy of the Plan.
Recipient represents that Recipient has read and understands the terms of the
Plan and this Unit, and accepts this Unit subject to all such terms and
conditions. Recipient also acknowledges that he or she should consult a tax
advisor regarding the tax aspects of this Unit and that Recipient is not relying
on the Company for any opinion or advice as to personal tax implications of this
Unit award.

For all purposes of this Unit award, the Performance Period shall mean the one
(1) year period beginning on October 1, 2005 and ending on September 30, 2006.

Recipient acknowledges that the Award Shares and Future Award Shares are subject
to tax and that the number of Award Shares and Future Award Shares actually
received by Recipient will be reduced on account of the Recipient’s tax
liability.

IN WITNESS WHEREOF, this Unit has been executed by the Company to be effective
as of the Award Date specified hereon.

REYNOLDS AND REYNOLDS (CANADA) LIMITED

By: Finbarr J. O’Neill

1

Terms and Conditions



  1.   Terms and Provisions of Performance-Based Restricted Stock Unit. Under
the authority of the Plan, as of the Award Date, the Company has awarded to the
Recipient the Unit, which represents a contingent entitlement of the Recipient
to receive the Award Shares and Future Award Shares subject to the following
conditions:

a. Award of Units Subject to Performance.



  i.   Service for Entire Performance Period. If the Recipient remains employed
by The Reynolds and Reynolds Company and/or a Subsidiary through the Vest Date,
then, as of the Vest Date, a percentage of the Current Units that is determined
based upon the Revenue Growth of The Reynolds and Reynolds Company during the
Performance Period (as described herein) shall vest, and the Recipient shall be
entitled to receive such Current Units. Any Current Units awarded pursuant to
this subsection that do not vest shall be forfeited and returned to the Company.



  ii.   Performance Criteria. If for the Performance Period, the Revenue Growth
of The Reynolds and Reynolds Company expressed as a percentage of increase of
revenues (the “Revenue Growth Percent”) is at or below 0.0%, then none of the
Current Units will vest and all shall be forfeited. If the Revenue Growth
Percent is above 0.0%, then the number of Current Units earned by Recipient will
be equal to the product of (a) the Revenue Growth Percent (rounded to the
nearest hundredth of a percent) multiplied by (b) 100, with the resulting
product multiplied by (c) the number of Current Units, up to a maximum payout of
100% of the Current Units when the Revenue Growth Percent is at or above 1.0%.

The foregoing is illustrated by the following example: Assume that for the
Performance Period, the Revenue Growth Percent of The Reynolds and Reynolds
Company is 0.75%. In such circumstance, the Recipient would be entitled to
receive an amount equal to 75.0% of the Current Units (as provided below) and
the remaining Current Units will be thereupon forfeited:



  1.   Revenue Growth Percent at 0.75% x 100 = 75.0%



  iii.   Intervening Qualifying Events. If the Recipient ceases to be employed
by The Reynolds and Reynolds Company and/or a Subsidiary prior to the Vest Date
because of a Qualifying Event, then, as of the date on which the Qualifying
Event occurs, the Recipient shall be entitled to receive the number of Current
Units based upon a payout that is determined by using the same formula described
in the preceding section, but determining the Revenue Growth Percent of The
Reynolds and Reynolds Company using The Reynolds and Reynolds Company’s most
recently available quarterly results.

The foregoing is illustrated by the following example: Assume that six months
into the Performance Period the Recipient dies. On the date of Recipient’s
death, assume that the most recently published quarterly financial statements
for The Reynolds and Reynolds Company provide its Revenue Growth Percent at
0.90%. Based on these assumptions, the Recipient’s estate will be entitled to
receive ninety percent (90.0%) of the Current Units determined as follows:



  1.   Revenue Growth Percent at 0.90% x 100 = 90.0%



  iv.   Other Termination of Employment. If the Recipient ceases to be employed
by The Reynolds and Reynolds Company and/or a Subsidiary prior to the Vest Date
for any reason other than a Qualifying Event, then, as of the date on which the
Recipient’s employment terminates, all Current Units shall thereupon be
forfeited and returned to the Company.



  b.   Future Award of Units Subject to Performance. Following the end of the
Performance Period, the Recipient may be awarded Future Units as additional
Performance-Based Restricted Stock Units in accordance with the following terms
and provisions:



  i.   Service. If the Recipient remains employed by The Reynolds and Reynolds
Company and/or a Subsidiary through the Vest Date, then as of the Vest Date, the
Recipient may be issued Future Units as additional Performance-Based Restricted
Stock Units determined based upon the Revenue Growth of The Reynolds and
Reynolds Company during the Performance Period as described in herein.



  ii.   Performance Criteria. If the Revenue Growth Percent is at or below 1.0%,
then none of the Future Units will be issued. If the Revenue Growth Percent is
above 1.0%, then the number of Future Units earned by, and to be issued to, the
Recipient will be equal to the product of (a) the Revenue Growth Percent
(rounded to the nearest hundredth of a percent) less (b) 1.0%, with the result
multiplied by (c) 33.33, with the resulting product (rounded to the nearest
hundredth of a percent) multiplied by (d) the number of Future Units, up to a
maximum payout of 100% of the Future Units when the Growth Revenue Percent is at
or above 4.0%. The foregoing is illustrated by the following example: Assume
that for the Performance Period, the Revenue Growth Percent of The Reynolds and
Reynolds Company is 2.7%. In such circumstance, the Recipient would be entitled
to receive 55.66% of the Future Units determined as follows:



  1.   Revenue Growth Percent (2.7%) – 1.0% = 1.7%



  2.   1.7% x 33.33 = 56.6610%



  3.   56.6610% rounded to the nearest hundredth of a percent = 56.66%



  iii.   Termination of Employment within Performance Period. If the Recipient
ceases to be employed by The Reynolds and Reynolds Company and/or a Subsidiary
during the Performance Period for any reason (including by reason of a
Qualifying Event with respect to such Recipient), then the Recipient shall not
be issued, or be entitled to receive, any Future Units.



  c.   Voting, Dividend and Other Rights, Restrictions and Limitations. Except
as otherwise provided in this Unit, the terms of the Plan shall control as to
voting, dividends and other rights, restrictions and limitations. Recipient will
not be entitled to voting rights, but will receive a cash payment equivalent to
any declared dividend on the common stock of The Reynolds and Reynolds Company.



  2.   Tax Consequences. Upon exchange of the Current Units and Future Units for
Award Shares and Future Award Shares, respectively, the full fair market value
of the Award Shares and Future Award Shares will be reported by the Company as
employment income to the Recipient. The Company will withhold tax and other
amounts required by law to be withheld in respect of this income. Such
withholding will reduce the number of Award Shares and Future Award Shares
received by the Recipient. Recipients should consult a tax advisor with respect
to the tax treatment of holding and disposing of Award Shares and Future Award
Shares.



  3.   Interpretation. Any dispute regarding the interpretation of this Unit
shall be submitted to the Board or the Committee, which shall review such
dispute in accordance with the Plan. The resolution of such a dispute by the
Board or Committee shall be final and binding on the Company and Recipient.



  4.   Certain Definitions. For purposes of this Unit, the term “Revenue Growth”
as to The Reynolds and Reynolds Company means the cumulative annual revenue
growth for The Reynolds and Reynolds Company during the Performance Period as
determined by The Reynolds and Reynolds Company’s accountants or other advisors
in good faith in their sole and absolute discretion consistent with the
methodology used in computing revenue growth for companies included in the
Standard & Poor’s MidCap 400 Index or if the Index is discontinued, such other
index as the Board or Committee shall specify. In calculating Revenue Growth,
The Reynolds and Reynolds Company’s accountants and other advisors shall exclude
from such calculation revenues earned during the Performance Period as a result
of The Reynolds and Reynolds Company’s mergers, acquisitions, joint ventures,
and other business combinations or, as determined in the discretion of the Board
or Committee, other extraordinary transactions.



  5.   Entire Agreement and Other Matters. The Plan is incorporated herein by
this reference. This Unit and the Plan constitute the entire agreement of the
parties hereto. This Unit and all rights and awards hereunder are void ab initio
unless the Recipient agrees to be bound by all terms and provisions of this Unit
and the Plan.



  6.   Fractional Units. If any calculation of Units to be awarded, forfeited or
released from restrictions or limitations would result in a fraction, any
fraction of 0.5 or greater will be rounded to one, and any fraction of less than
0.5 will be rounded to zero.

2